I have concluded that the judgment in the case at bar should be reversed for a new trial. The question of whether or not the late Mr. Couey was a passenger in the car at the time of receiving the alleged injuries is a question of fact to be decided by a jury under appropriate instructions by the trial court. The issues presented are fundamental rights vouchsafed by the State and Federal Constitutions and courts are powerless to invade these rights. I do not feel justified in holding, as a matter of law, that the payment of the fifty cents did not establish the relationship of carrier and passenger. For this reason I am unable to concur in the opinion prepared by Mr. Justice Thomas.